Citation Nr: 0423596	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right hand/wrist, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left hand/wrist, rated as 10 percent 
disabling prior to July 22, 2003.

4.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left hand/wrist, rated as 20 percent 
disabling after July 21, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

When the veteran originally filed her notice of disagreement 
with the RO's rating action, the veteran's left wrist 
disability was rated as 10 percent disabling.  In April 2004, 
the RO issued a rating decision that awarded a 20 percent 
disabling rating for this disorder.  The effective date of 
the action was July 22, 2003.  As this increased rating award 
does not constitute a full grant of all benefits possible, 
and since the veteran has not withdrawn her claim, this issue 
is still pending and remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The record reflects that the veteran filed a notice of 
disagreement with the disability rating assigned for her 
psychiatric disorder.  A statement of the case was issued 
regarding this issue in June 2004 but the claims folder does 
not show that the veteran has perfected this appeal.  As 
such, this claim is not before the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The claims folder reflects that the veteran has submitted a 
claim to the Social Security Administration (SSA) for 
benefits.  Moreover, there is evidence that the veteran may 
be in receipt of SSA benefits.  The RO, in its supplemental 
statement of the case (SSOC) issued in April 2004 noted that 
it had reviewed some of the veteran's SSA records and that it 
had relied on those records in the promulgation of its April 
2004 rating action.  However, there is no indication in the 
claims folder that the SSA has been contacted with respect to 
the veteran's claim.  Since the VA has been given notice that 
the veteran has applied for SSA benefits and is in receipt 
thereof, those records must be obtained and associated in the 
claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  These records must be obtained because they 
may provide additional insight into the veteran's back and 
wrist disabilities.  Thus, the claim must be returned to the 
RO for the purpose of obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate her claims in light of all 
the documents that are being obtained by means of this 
remand.  

Also, the veteran's service-connected back disability has 
been classified as low back pain as a result of L5 root 
irritation.  However, a review of the most recent medical 
documents indicates that the veteran has been diagnosed as 
having disc degeneration in the lower back.  Moreover, she 
now suffers from neurological complaints extending into her 
lower extremities.  The rating criteria pertaining to 
intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002).  Similarly, the rating criteria for diseases and 
injuries of the spine were recently amended effective 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 
2003).  An examination report should contain clinical 
findings addressing the revised rating criteria, which 
includes both orthopedic and neurologic criteria. 

The Board believes the appellant should undergo additional 
medical examinations in order to obtain additional medical 
evidence and to resolve any previous possibly contradictory 
opinions concerning her service-connected back disorder.  
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Specifically, 
a determination must be made as to whether the veteran now 
suffers from simply lumbar strain or whether she now has disc 
herniation.  By remanding the claim for said examinations, 
clinical findings addressing the revised rating criteria, 
which include both orthopedic and neurologic criteria, will 
be obtained and the VA will have a more complete picture of 
the veteran's disability.  

The Board further notes that the veteran's back disability 
was originally assigned a disability evaluation under the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
5299 and 5293 (1999).  However, when the RO issued an SSOC in 
March 2004, it referenced 38 C.F.R. Part 4, Diagnostic Code 
5292 (2003).  This occurred even though the preceding rating 
action, dated November 24, 2003, did not reference 38 C.F.R. 
Part 4, Diagnostic Code 5292 (2003), and after a VA doctor, 
in November 2003, had diagnosed the veteran as suffering from 
intervertebral disc syndrome, not lower back strain.  Hence, 
the claim must also be remanded so that the RO may issue a 
new SSOC with reference to the correct and appropriate 
diagnostic codes applicable to the veteran's claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
increased ratings claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any evidence in her 
possession that pertains to her claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since January 
2002 for her back and wrist disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2003).  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 
16 Vet. App. 370 (2002).   

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

4.  After the veteran's medical records 
and SSA documents have been obtained (and 
included in the claims folder for review) 
and the veteran has been informed of the 
provisions of the VCAA, the RO should 
schedule the veteran for neurology and 
orthopedics examinations.  

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo VA examinations by 
an orthopedist and a neurologist in order 
to determine the nature and severity of 
her lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  The doctors must detail what 
symptoms and manifestations are related 
to the veteran's service-connected lumbar 
back disability.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
It is requested that the results of the 
examination be typed and included in the 
claims folder for review. 

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



